 


110 HR 568 IH: Reverse Mortgages to Help America’s Seniors Act
U.S. House of Representatives
2007-01-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 568 
IN THE HOUSE OF REPRESENTATIVES 
 
January 18, 2007 
Mr. Matheson (for himself, Ms. Ginny Brown-Waite of Florida, Mr. Frank of Massachusetts, Mr. Davis of Kentucky, Ms. Waters, Mrs. Biggert, and Mr. Gary G. Miller of California) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To amend section 255 of the National Housing Act to remove the limitation on the number of reverse mortgages that may be insured under the FHA mortgage insurance program for such mortgages. 
 
 
1.Short titleThis Act may be cited as the Reverse Mortgages to Help America’s Seniors Act. 
2.Elimination of cap on number of mortgages insuredSection 255 of the National Housing Act (12 U.S.C. 1715z–20) is amended— 
(1)in subsection (g), by striking the first sentence; and 
(2)in subsection (i)(1)(C), by striking limitations and inserting limitation. 
 
